Title: Noah Worcester to Thomas Jefferson, 22 October 1817
From: Worcester, Noah
To: Jefferson, Thomas


                    
                        
                            Sir,
                            Brighton
Oct. 22. 1817.
                        
                        I inclose a copy of the Letters received from Russia. The Trustees have elected Prince Alexander Galitzin an honorary member of the Massachusetts Peace P Society. He is now the only honorary member. Pacific principles are rapidly gaining ground in our country; and I have just received letters from a formidable Peace Society in London. The unanimous respect which has recently been shown to President Munroe is evidence that party spirit has in a great measure subsided in the United States.
                        I have, Sir, the fullest confidence that your views and feelings are in favor of the abolition of war—that “greatest of human evils;” and I have a Strong desire that the whole weight of your character should be thrown into the pacific scale before you leave the world. I now write not in my official capacity but as a friend; my desire is to know, whether on any account it would be unpleasant to you to have your name enrolled with that of Prince Alexander Galitzin, in the records of our Society. Nothing I think will prevent such an election but the delicacy of doing it without your consent, and the possibility that you might disapprove the  measure. By only giving your name in Such a cause you may be an instrument of turning the scale in favor of peace, so seasonably as to save the lives of many thousands of your fellow beings who would otherwise perish in unprofitable conflicts.   With great respect.
                        
                            Noah Worcester
                        
                    
                    
                        P.S. I inclose a copy of our Constitution that you may judge of our object.
                    
                